Case: 12-13762   Date Filed: 06/25/2013   Page: 1 of 8


                                                     [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-13762
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 3:08-cv-00993-JRK



JAMES ALEXANDER LOGAN,

                                                     Plaintiff - Appellant,

                                  versus

FELICIA CHESTNUT,
Lt.,
SERGEANT BAILEY,
J. HARPER,
C. E. HOPE,
J. NASH, et al.,

                                                     Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (June 25, 2013)

Before CARNES, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:
                 Case: 12-13762        Date Filed: 06/25/2013        Page: 2 of 8


       James Logan, a Florida prisoner proceeding pro se, filed suit under 42

U.S.C. § 1983 alleging violations of his Eighth Amendment rights. The incident in

question began when corrections officers responded to a fire at Logan’s cell. They

opened the cell door, restrained Logan after a scuffle, moved him to a holding cell,

and then transported him to the prison’s urgent care unit. Logan alleged that the

officers beat him severely during the incident and that prison medical personnel

failed to properly treat his injuries. After a trial,1 a jury returned verdicts for the

defendants. Logan appeals, raising multiple claims of error. After careful review,

we affirm.

                                                  I.

       Logan raises three claims related to jury selection. He first contends the

district court abused its discretion in denying his motion for a mistrial based on a

juror’s dismissal. We disagree. Although the court empaneled eight jurors, it

dismissed one before opening statements for lying about her prior criminal history

during voir dire. 2 The trial proceeded with seven jurors, and Logan argues this was

error because he was entitled to a trial before eight jurors.



1
  The parties consented to have the case tried before a magistrate judge. To avoid confusion, we
refer to the magistrate judge as the district court.
2
  The district court appointed Logan counsel for voir dire only. Logan argues he was also
entitled to trial counsel, but we conclude the district court did not abuse its discretion in denying
Logan’s motion for appointment of trial counsel because Logan does not identify any
exceptional circumstance warranting appointment. See 28 U.S.C. § 1915(e)(1); Dean v. Barber,
951 F.2d 1210, 1216 (11th Cir. 1992).
                                                  2
               Case: 12-13762    Date Filed: 06/25/2013   Page: 3 of 8


      “We review a district court’s decision on a motion for mistrial for abuse of

discretion.” Frederick v. Kirby Tankships, Inc., 205 F.3d 1277, 1285 (11th Cir.

2000). Logan argues the district court violated its pretrial order by proceeding

with only seven jurors. But the pretrial order provided only that eight jurors would

be selected, which is exactly what happened here. And there is no support for

Logan’s argument that he was otherwise entitled to an eight-member jury. See

Fed. R. Civ. P. 48(a) (“A jury must begin with at least 6 and no more than 12

members, and each juror must participate in the verdict unless excused [for good

cause] under Rule 47(c).”); Colgrove v. Battin, 413 U.S. 149, 160 (1973) (“[A]

jury of six satisfies the Seventh Amendment’s guarantee of trial by jury in civil

cases.”).

      Relatedly, Logan argues that a mistrial was warranted because the whole

jury was tainted with the excused juror’s prejudice. Logan, however, has presented

no evidence of juror prejudice, and, “absent evidence to the contrary, we must

presume that [the jurors] were fair and impartial, as indeed they swore to be.”

United States v. Khoury, 901 F.2d 948, 955 (11th Cir. 1990). Logan’s argument is,

therefore, meritless.

      Finally, Logan asserts that the district court erred in denying his challenge

under Batson v. Kentucky, 476 U.S. 79 (1986), which forbids the exercise of

peremptory strikes on the basis of race. “We review the district court’s resolution


                                          3
               Case: 12-13762     Date Filed: 06/25/2013    Page: 4 of 8


of a Batson challenge under the clearly erroneous standard.” Cent. Ala. Fair Hous.

Ctr., Inc. v. Lowder Realty Co., 236 F.3d 629, 635 (11th Cir. 2000). “[T]he party

challenging the peremptory strike must establish a prima facie case of

discrimination.” Id. at 636. To do so, Logan “b[ore] the burden of establishing

facts sufficient to support an inference of racial discrimination,” such as by

showing the defendants “engag[ed] in a ‘pattern’ of strikes against venire members

of one race.” Id.

      Logan failed to satisfy this burden. During voir dire, the defendants

attempted, but failed, to strike an African-American prospective juror for cause

because she had two relatives who were incarcerated. And they struck another

African-American prospective juror with a peremptory strike. Logan points only

to the race of these prospective jurors, but “the mere fact of striking a juror or a set

of jurors of a particular race does not necessarily create an inference of racial

discrimination.” Id. And any inference is particularly implausible here because

the defendants had a facially valid reason to strike one of the prospective jurors for

cause. See United States v. Houston, 456 F.3d 1328, 1335 (11th Cir. 2006)

(finding that a legitimate, race-neutral reason for a strike can rebut an inference of

discriminatory intent). Further, two African-Americans sat on the jury even

though the defendants had one peremptory strike remaining. See id. at 638 (“[T]he

unchallenged presence of jurors of a particular race on a jury substantially weakens


                                           4
               Case: 12-13762      Date Filed: 06/25/2013     Page: 5 of 8


the basis for a prima facie case of discrimination in the peremptory striking of

jurors of that race.”). Thus, the district court did not clearly err in denying Logan’s

Batson challenge.

                                                 II.

       Logan next contends that the district court erred in admitting certain

evidence. We review these rulings for an abuse of discretion. Cabello v.

Fernandez-Larios, 402 F.3d 1148, 1160 (11th Cir. 2005). But “[f]or evidence and

argument to which no objection has been raised, this court reviews for plain error.”

Brough v. Imperial Sterling Ltd., 297 F.3d 1172, 1179 (11th Cir. 2002). “For there

to be plain error, there must (1) be error, (2) that is plain, (3) that affects the

substantial rights of the party, and (4) that seriously affects the fairness, integrity,

or public reputation of a judicial proceeding.” Id.

       First, Logan argues the district court improperly admitted photographs

depicting the window between the prison’s control room and the holding cell

because the photos did not reflect the actual state of the prison at the time of the

incident. The photos were properly admitted, however, because a defense witness

testified that the photos accurately reflected how the control room looked on the

day of the incident. See Fed. R. Evid. 901(a) (“To satisfy the requirement of

authenticating . . . an item of evidence, the proponent must produce evidence

sufficient to support a finding that the item is what the proponent claims it is.”);


                                             5
                Case: 12-13762        Date Filed: 06/25/2013       Page: 6 of 8


see also United States v. Koziy, 728 F.2d 1314, 1321 (11th Cir. 1984) (“A district

court’s determination that an article of evidence has been properly authenticated

will not be overturned unless there is no competent evidence in the record to

support it.”). Logan was free to challenge the defense witness’s testimony, but the

district court did not err in admitting the photographs.

       Logan also asserts that the district court abused its discretion by admitting

testimony from various prison employees, arguing they were not disclosed in the

defendants’ pretrial narrative. Logan made only one objection to a witness on

those grounds in the district court. But that witness was in fact disclosed, so there

was no error in admitting his testimony. And although Logan now contests the

relevance, weight, and non-disclosure of other trial witnesses’ testimony, he has

not shown that any error affected his substantial rights. See Brough, 297 F.3d at

1179. Thus, the district court did not plainly err in admitting that testimony.

                                                    III.

       Finally, Logan argues the district court erred in denying his motion for a

new trial. 3 “We review a district court’s denial of a motion for new trial only for

an abuse of discretion.” Myers v. TooJay’s Mgmt. Corp., 640 F.3d 1278, 1287

(11th Cir. 2011). “And new trials should not be granted on evidentiary grounds

3
  Logan makes several other contentions of error involving the proposed verdict form and jury
instructions. These arguments fail because Logan did not preserve those objections in the district
court and cannot show any alleged error was prejudicial. See Farley v. Nationwide Mut. Ins. Co.,
197 F.3d 1322, 1329-30 (11th Cir. 1999).
                                                6
                 Case: 12-13762        Date Filed: 06/25/2013        Page: 7 of 8


unless, at a minimum, the verdict is against the great — not merely the greater —

weight of the evidence.” Id. (internal quotation marks omitted). “When there is

some support for a jury’s verdict, it is irrelevant what we or the district judge

would have concluded.” Redd v. City of Phenix City, Ala., 934 F.2d 1211, 1215

(11th Cir. 1991).

       Logan argues that his testimony, his exhibits, and videos of the incident cast

serious doubt on the jury’s verdict. He asks us to credit his version of the facts

over that of the defendants’, on which the jury based its verdict. But evidence at

trial supported the defendants’ story. The defendants testified that, after a fire

broke out in Logan’s cell, officers led him from his cell to a holding cell and

restrained him when he struggled. They testified that they did not beat Logan and

that his injuries were properly documented in the urgent care unit. Further, videos

of the incident from cameras in the hallway and a hand-held camera carried by a

corrections officer were consistent with the defendants’ testimony. 4 This evidence

supports the jury’s finding that the defendants did not violate Logan’s Eighth

Amendment rights. See Skrtich v. Thornton, 280 F.3d 1295, 1300 (11th Cir. 2002)


4
  Logan contends that the defendants tampered with the video and argues that the district court
erred in denying his motions for sanctions and a mistrial based on that contention. Logan
claimed that the video admitted at trial was missing portions he saw during discovery, alleging
that he placed his initials on the discs he watched during discovery but that there were no initials
on the discs admitted at trial. The district court, however, credited testimony that the prison did
not allow inmates to initial the discs, and therefore that there was no basis to find that the video
had been altered, and Logan has not shown that finding to be clearly erroneous. See Zocaras v.
Castro, 465 F.3d 479, 483 (11th Cir. 2006).
                                                 7
               Case: 12-13762     Date Filed: 06/25/2013    Page: 8 of 8


(“Under the Eighth Amendment, force is deemed legitimate in a custodial setting

as long as it is applied in a good faith effort to maintain or restore discipline and

not maliciously and sadistically to cause harm.” (internal quotation marks and

alteration omitted)). Therefore, we will not disturb the jury’s verdict. See Redd,

934 F.2d at 1215.

                                          IV.

      For the foregoing reasons, we affirm the judgment in favor of the

defendants.

      AFFIRMED.




                                           8